Citation Nr: 0014512	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  Thereafter, the veteran had additional service with 
the United States Army Reserves.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1995 rating decision by the Philadelphia, Pennsylvania 
RO that continued a 10 percent rating for the veteran's 
service-connected cervical strain and increased the rating 
for the veteran's service-connected lumbosacral strain from 
10 percent to 20 percent, effective in July 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain is currently manifested 
by not more than moderate limitation of motion of the lumbar 
spine and complaints of pain.

3.  The veteran's cervical strain is currently manifested by 
not more than moderate limitation of motion of the cervical 
spine and complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1999).

2.  The veteran's cervical strain is 20 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1995, the veteran filed claims for increased ratings 
for a cervical spine disability, evaluated as 10 percent 
disabling, and a lumbosacral spine disability, evaluated as 
10 percent disabling.  In support of his claim, the veteran 
submitted private treatment records dated from 1981 to 1995.  
These treatment records note that the veteran was seen on 
several occasions with complaints of neck and lower back 
pain.  Specifically, a September 1990 treatment record from 
Delaware Valley Health Network notes an assessment of 
cervical spine and lumbosacral spine strain/sprain.  A 
January 1994 x-ray report from University Imaging Services 
notes findings of minimal degenerative spurring on L4 with no 
other abnormalities.

A July 1995 VA examination report notes the veteran's 
complaints of pain and aching in the back of his neck.  In 
addition, the veteran complained of pain and aching in the 
lower back, with radiation to the left buttock and left leg.  
The veteran also complained of numbness and tingling in the 
left leg.  He indicated that sitting for long periods, 
riding, working overhead, standing for long periods, lifting 
and walking for certain distances aggravates his neck and 
back.  Examination of the cervical spine revealed muscle 
spasm of the lower cervical region.  Range of motion was: 
flexion to 50 degrees; extension to 35 degrees; and lateral 
rotation to 35 degrees.  The examiner noted that further 
attempt at flexion and extension caused discomfort.  
Examination of the lumbar spine revealed muscle spasm of the 
mid and lower lumbar regions.  Range of motion was: flexion 
to 55 degrees; lateral rotation to 25 degrees; and lateral 
flexion to 25 degrees.  The examiner noted that further 
attempt at flexion and lateral rotation caused discomfort.  
The examiner further noted that there was tightness of the 
hamstring muscles of the left leg; passive stretching of the 
hamstring muscles caused discomfort.  Neurological 
examination revealed some paraspinal muscle tenderness with 
some muscle spasm in the cervical region and some paraspinal 
muscle tenderness in the lumbar region.  Muscle strength in 
the lower extremities was noted to be 5/5 in all muscle 
groups.  Sensory examination revealed a decreased pinprick 
sensation at L4, L5.  Deep tendon reflexes were symmetrical.  
X-rays of the cervical spine revealed degenerative disc and 
joint disease of C5/6 with bilateral foraminal encroachment.  
Impression included: cervical sprain/strain with paraspinal 
muscle spasms; lumbosacral sprain/strain with paraspinal 
muscle spasms; and L4, L5 radiculopathy of the left lower 
extremity.

The RO then reviewed the evidence of record, and in an August 
1995 rating decision, continued the 10 percent rating for the 
veteran's service-connected cervical spine disability and 
increased the rating for the veteran's service-connected 
lumbosacral spine disability from 10 percent to 20 percent.  
The veteran then appealed.

The veteran testified during a May 1996 personal hearing that 
the pain in his cervical spine radiates into his shoulders 
and head.  He stated that he experiences "excruciating" 
headaches "two or maybe sometimes three times a week."  The 
veteran reported occasional pain when washing his hair and 
problems with his grip.  He stated that he takes muscle 
relaxers for his cervical spine pain, and attends physical 
therapy at The Spine Center three times a week.  In addition, 
the veteran testified that the pain in his lumbosacral spine 
radiates into his lower extremities, especially his left leg.  
He also reported left leg numbness and "muscle spasms on a 
frequent . . . basis."  He stated that he wears a back brace 
and a TENS unit, and occasionally uses crutches or a cane.  
The veteran testified that he cannot drive for more than 
fifteen minutes, stand for more than fifteen minutes, or walk 
more than five blocks.

The veteran submitted private treatment records and VA 
outpatient treatment records during his May 1996 personal 
hearing.  A July 1988 VA outpatient treatment report notes an 
impression of chronic mechanical low back pain.  The examiner 
noted that the veteran was neurologically intact.  A May 1995 
VA x-ray report notes findings of protrusion of the 
intervertebral disc at the L4-L5 level with mild impingement 
on the thecal sac.  

Treatment records from the Spine Center dated in July 1995 
note that the veteran was involved in a car accident in 1995.  
He sustained a whiplash type mechanism injury of the head, 
neck and low back.  An August 1995 MRI report from Hahnemann 
University Hospital notes findings of moderate disc space 
narrowing at C5-6, noted to cause a mild degree of central 
stenosis, moderate left C6 neural canal stenosis, and rather 
severe right C6 neural canal stenosis.  Treatment records 
from The Spine Center dated in early September 1995 note the 
veteran's complaints of low back pain with bilateral 
lumbosciatica with tingling and numbness.  Upon examination, 
range of motion of the back was flexion to 20 degrees; 
extension to 0 degrees; and lateral flexion to 0 degrees 
bilaterally.  Contracture was 4/5 and tenderness was 4/5.  
Muscle strength was full.  Lumbar discography was essentially 
unremarkable.  CT nucleogram of the lumbar spine revealed a 
normal intranuclear collection of contrast and a normal 
posterior disc margin.  The neural foramina and lateral 
recesses were widely patent.  The overall canal size was 
unremarkable.  Impression was negative three level CT 
nucleography.  Treatment records from The Spine Center dated 
in late September 1995 note the veteran's complaints of low 
back pain with bilateral lumbosciatica and neck pain with 
left cervicobrachialgia.  Upon examination of the neck, range 
of motion was flexion to 10 degrees; extension to 5 degrees; 
lateral flexion to 5 degrees bilaterally; and rotation to 5 
degrees bilaterally.  Contracture was 4/5 and tenderness was 
4/5.  Muscle strength was full and sensation was normal in 
the upper extremities.  Upon examination of the low back,  
range of motion of the back was flexion to 20 degrees; 
extension to 0 degrees; and lateral flexion to 0 degrees 
bilaterally.  Contracture was 4/5 and tenderness was 4/5.  
Muscle strength was full and sensation was normal in the 
lower extremities.  Steroid injections in the lumbar spine 
were recommended for pain relief.  

An April 1996 letter from Francis J. Bonner, Jr., M.D., notes 
that electrodiagnostic examination was consistent with left 
S1 radiculopathy.  

A May 1997 VA examination report notes that the examiner was 
asked to render an opinion as to whether the veteran's 
herniated disc was caused by his lumbar or cervical strain, 
or by a separate, independent development.  The examiner 
noted that CT scan in 1983 and diskography in 1995 revealed 
no evidence of lumbosacral disc disorder.  In conclusion, the 
examiner stated that the veteran had "absolutely no evidence 
[of] a herniated lumbosacral intervertebral disc."

A June 1997 VA examination report notes the veteran's 
complaints of lower back pain.  Examination revealed flexion 
to 30 degrees, extension to 10 degrees, lateral rotation to 
20 degrees, and lateral flexion to 20 degrees.  Impression 
was lumbosacral strain/sprain syndrome.

A September 1998 VA examination report notes the veteran's 
complaints of almost daily episodes of low back pain with 
radiation into the legs.  He denied any bladder or bowel 
involvement.  Examination of the neck revealed no evidence of 
paraspinal muscle tenderness or stiffness.  Range of motion 
was: flexion to 65 degrees; extension to 60 degrees; lateral 
rotation to 65 degrees bilaterally; and lateral flexion to 45 
degrees bilaterally.  The examiner stated that no restriction 
and no limitation of motion were noted in the neck.  
Examination of the back revealed no evidence of paraspinal 
muscle tenderness or spasm.  Passive range of motion was: 
flexion to 80 degrees; extension to 30 degrees; lateral 
rotation to 45 degrees bilaterally; and lateral flexion to 35 
degrees bilaterally.  The examiner stated that no restriction 
of range of motion was noted in the back.  The examiner 
further stated, "At the last ten degrees of flexion and 
extension the [veteran] complains of pain in the region of 
his legs and back, corresponding to the [veteran's] symptoms.  
There was no evidence of easy fatigability or 
incoordination."  Neurological examination revealed that 
cranial nerves II through XII were normal.  Motor and sensory 
examinations in the upper extremities were within normal 
limits; there was no evidence of a weak grip.  Muscle 
strength in the lower extremities was noted to be 5/5 in all 
muscle groups.  The veteran was able to toe and heel walk.  
There was no evidence of sensory neuropathy, but there was 
evidence of pain in the distribution of the L5 nerve at the 
back of the leg.  Bladder and bowel functions were normal; 
sphincter tone was normal and preserved.  Impression 
included: mild degenerative joint disease at C5-C6, as 
confirmed on x-ray examination, without objective evidence of 
weakened grip or radiculopathy; and chronic lumbosacral 
strain with bulging of the L4-L5 disc with impingement of the 
thecal cord, as noted in a 1995 MRI report, and radicular 
pain.  The examiner stated:

Both these joints are prone to flare up 
and exacerbations.  There is no evidence 
of easy fatigability or incoordination.  
Both of them do not exhibit any weakened 
movement and there is no additional loss 
of any motion due to weakened motion, 
excess fatigability, or incoordination.  
Both of the joints are prone to flare up 
about four to five times a month.  I 
cannot assess the greater limitation of 
range of motion because the joint is not 
flared at this examination.

In November 1999, the RO obtained medical records relied upon 
by the Social Security Administration (SSA) in its August 
1996 decision denying the veteran's application for benefits.  
Records pertaining to the veteran's service-connected 
cervical spine and lumbosacral spine disabilities-including 
VA outpatient treatment reports and private treatment 
records-are, for the most part, duplicative of evidence 
previously received and considered by the RO.  In addition, a 
June 1996 letter from Yves Jerome, M.D., notes that the 
veteran was seen with complaints of pain and limitation of 
motion in the upper and lower back.  The veteran also 
complained of headaches and pain in the left leg and heel.  
The examiner stated that the veteran suffers from 

post traumatic cephalgia, cervical 
sprain/strain, with radiculitis C5 - C6, 
causing pain C6 neural stenosis, numbness 
in both hands, thoraco lumbar 
sprain/strain, lumbosacral region 
sprain/strain with herniated disc L4 - 
L5, radiculitis at L4 - L5 and L5 - S1, 
causing pain in the left heel.

Other records pertain to disabilities other than the 
veteran's service-connected cervical spine and lumbosacral 
spine disabilities.

Analysis

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible, 
and, therefore, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Court has stated that where entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Lumbosacral Spine

The appellant's back disability is rated as 20 percent 
disabling under Diagnostic Code 5295, lumbosacral strain.  
Under the applicable criteria, disability with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
rating.  Severe disability with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In the alternative, Diagnostic Code 5292 provides a 20 
percent rating for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5289 provides 
a 40 percent evaluation for ankylosis of the lumbar spine 
when in a favorable position and 50 percent when in an 
unfavorable position.

In this case, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion, however, there 
is no evidence of listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
loss of lateral motion.  VA examination in 1998 found that 
the veteran could toe and heel walk.  The Board finds, 
therefore, that the criteria for a rating greater than 20 
percent for lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran does not demonstrate 
severe limitation of motion.  Clearly, however, the veteran 
does have motion of the spine in all directions and there is 
no ankylosis of the lumbar spine, either favorable or 
unfavorable.  The examinations of record do not provide a 
basis for a rating greater than 20 percent under Codes 5292 
or 5289.

Another alternative would be to rate the condition as 
intervertebral disc syndrome.  In this regard, Diagnostic 
Code 5293 provides a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe recurring attacks with 
intermittent relief.  A 60 percent rating is warranted when 
the disc syndrome is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The examinations of 
record do not provide a basis for an award higher than 20 
percent.   For instance, at the time of the latest (1998) 
examination, radicular pain was present, but there was no 
sign of muscle spasm.  In fact, objective evidence of muscle 
spasm was noted only once in the medical evidence of record, 
upon VA examination in July 1995.  Absent ankle jerk is not 
noted on any of the examination reports of record.  The 
objective medical evidence of record does not show severe 
recurring attacks with intermittent relief; therefore, the 
criteria for a rating greater than 20 percent under Code 5293 
are not met.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has expressed guidance concerning the 
rating of musculoskeletal disorders in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that opinion, the Court held that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
the case at hand, however, any functional impairment due to 
pain is contemplated by the current evaluation.  38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  In 
concluding that the veteran is not entitled to a higher 
rating for a back disorder, the Board is cognizant of his 
complaints of pain.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain due to the 
service-connected low back disability has not been 
objectively verified upon examination.  In other words, the 
pain complaints were not supported by adequate pathology as 
set forth in § 4.40.  In a 1998 VA examination report, the 
examiner stated that there was no evidence of easy 
fatigability, incoordination, or weakened movement.  The 
examiner further stated that there was no additional loss of 
any motion due to weakened motion, excess fatigability, or 
incoordination.  While the examiner indicated that the 
veteran's lumbosacral spine disability was prone to flare up 
about four to five times a month, he stated that he could not 
assess the greater limitation of range of motion because the 
low back was not flared at the time of examination.  
Therefore, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  Even at its worst, the 
veteran's low back disability would not warrant a rating in 
excess of 20 percent.

Cervical Spine

The appellant's neck disability is rated as 10 percent 
disabling under Diagnostic Code 5290, cervical strain.  Under 
the applicable criteria, slight limitation of cervical spine 
motion warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is moderate limitation of cervical spine 
motion.  A 30 percent rating is warranted when there is 
severe limitation of cervical spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

Alternatively, the veteran's neck disability may be rated, by 
analogy, based on the severity of intervertebral disc 
syndrome.  A 10 percent rating is assigned for mild 
intervertebral disc syndrome.  A 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, warrants a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

In this case, the Board finds that the veteran's service-
connected cervical spine disability is most appropriately 
rated under Code 5290, limitation of motion of the cervical 
spine.  Overall, the range of motion findings noted on 
examination reports dated from 1995 to 1999 are most 
consistent with moderate limitation of motion of the cervical 
spine.  The veteran has reported pain in his neck; but the 
examinations were negative for severe limitation of motion.  
Upon VA examination in July 1995, the examining physician 
noted muscle spasm and paraspinal muscle tenderness; all 
other examination reports are negative for muscle spasm and 
tenderness to palpation.  VA examination in September 1998 
notes no neurological findings related to cervical disc 
disease; the examiner noted that there was no objective 
evidence of weakened grip or radiculopathy.

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, there is 
no evidence of severe limitation of motion of the cervical 
spine.  Accordingly, the requirements for a rating higher 
than 20 percent under Code 5290 have not been met.  
Furthermore, it does not appear that intervertebral disc 
syndrome has been identified; upon examination in 1998, the 
VA examiner noted that there was no objective evidence of 
weakened grip or radiculopathy.  Therefore, the examinations 
of record do not provide a basis for a rating higher than 20 
percent under Code 5293.


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.

Entitlement to an increased 20 percent rating for cervical 
strain is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

